MEMORANDUM **
Israel Elizondo-Angeles appeals from the 77-month sentence imposed following his guilty-plea conviction for attempted entry after deportation, in violation of 8 U.S.C. § 1326(a) and (b). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Elizondo-Angeles contends that the sentence is unreasonable because of an unwarranted disparity between his sentence and the sentences received by defendants with similar backgrounds who were convicted of similar conduct. This contention fails. The record reflects that the district court carefully considered the 18 U.S.C. § 3553(a) factors, including the need to avoid unwanted sentencing disparities, before imposing the within-Guidelines range sentence. See 18 U.S.C. § 3553(a)(6); see also Gall v. United States, — U.S. -, 128 S.Ct. 586, 599, 169 L.Ed.2d 445 (2007) (“Since the District Judge correctly calculated and carefully reviewed the Guidelines range, he necessarily gave significant weight and consideration to the need to avoid unwarranted disparities.”). The district court did not procedurally err, and the sentence is substantively reasonable. See id. at 596-97; see also United States v. Carty, 520 F.3d 984, 994-95 (9th Cir.2008) (en banc).
We remand to the district court with directions to correct the judgment of conviction to exclude the reference to 8 U.S.C. § 1326(b). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)).
AFFIRMED; REMANDED to correct judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.